     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 1 of 18 Page ID #:8182



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CASSIE D. PALMER (Cal. Bar No. 268383)
 4   Assistant United States Attorney
     Deputy Chief, General Crimes Section
 5   SCOTT PAETTY (Cal. Bar No. 274719)
     Assistant United States Attorney
 6   Major Frauds Section
     IAN V. YANNIELLO (Cal. Bar No. 265481)
 7   General Crimes Section
          1500/1100/1200 United States Courthouse
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-0363/6527/3667
          Facsimile: (213) 894-6436/6269
10        E-mail:    cassie.palmer@usdoj.gov
                     scott.paetty@usdoj.gov
11                   ian.yanniello@usdoj.gov

12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                            UNITED STATES DISTRICT COURT

15                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                 No. CR 13-183-VAP

17              Plaintiff,                     GOVERNMENT’S RESPONSE TO DEFENDANT
                                               TODD MICHAEL FICETO’S OBJECTIONS
18                    v.                       TO THE PRESENTENCE REPORT

19   TODD MICHAEL FICETO,                      Hearing Date: May 1, 2020
                                               Hearing Time: 9:00 a.m.
20              Defendant.                     Location:     Courtroom of the
                                                             Hon. Virginia A.
21                                                           Phillips

22

23         Plaintiff United States of America, by and through its counsel
24   of record, the United States Attorney for the Central District of
25   California and Assistant United States Attorneys Cassie D. Palmer,
26   Scott Paetty, and Ian V. Yanniello, hereby files its Response to
27   Defendant Todd Michael Ficeto’s Objections to the Presentence Report.
28
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 2 of 18 Page ID #:8183



 1         This response is based upon the attached memorandum of points

 2   and authorities and exhibit, the files and records in this case, and

 3   such further evidence and argument as the Court may permit.

 4    Dated: April 20, 2020                Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                               /s/
                                           CASSIE D. PALMER
10                                         SCOTT PAETTY
                                           IAN V. YANNIELLO
11                                         Assistant United States Attorneys

12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 3 of 18 Page ID #:8184



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   ARGUMENT.......................................................1

 7         A.    The Appleby Report Is a Reliable Basis for Calculating
                 Loss......................................................1
 8
           B.    The Two-Level Enhancement for Sophisticated Fraud that
 9               Occurred Overseas Is Warranted............................4

10         C.    Two-Level Enhancements for Money Laundering and for
                 Sophisticated Money Laundering Are Warranted..............6
11
           D.    The Three-Level Aggravating Role Enhancement Is
12               Warranted.................................................8

13         E.    The Two-Level Enhancement for Obstruction of Justice
                 Is Warranted.............................................10
14
           F.    A Restitution Order of $215,815,031 is Proper and
15               Defendant Should be Credited $14,954,265.50 for Prior
                 Payments to the Absolute Funds...........................11
16
     III. CONCLUSION....................................................13
17

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 4 of 18 Page ID #:8185



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   Federal Cases
 4   United States v. Adargas
 5     366 F.3d 879 (10th Cir. 2004) ..................................... 6
 6   United States v. Alalade,
 7     204 F.3d 536 (4th Cir. 2000) ..................................... 12
 8   United States v. Anderson,
 9     580 F.3d 639 (7th Cir. 2009) ...................................... 8
10   United States v. Doe,
11     778 F.3d 814 (9th Cir. 2015) ...................................... 8
12   United States v. Holden,
13     908 F.3d 395 (9th Cir. 2018) ...................................... 9
14   United States v. Kent,
15     821 F.3d 362 (2d Cir. 2016) ....................................... 9
16   United States v. Laurienti,
17     611 F.3d 530 (9th Cir. 2010) ...................................... 3
18   United States v. Navarrete,
19     667 F.3d 886 (7th Cir. 2012) ..................................... 12
20   United States v. Newman,
21     659 F.3d 1235 (9th Cir. 2011) .................................... 11
22   United States v. Pescatore,
23     637 F.3d 128 (2nd Cir. 2011) ..................................... 12
24   United States v. Rose,
25     20 F.3d 367 (9th Cir. 1994) ....................................... 9
26   United States v. Rutkoske,
27     506 F.3d 170 (2d Cir. 2007) ....................................... 3
28

                                             ii
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 5 of 18 Page ID #:8186



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   United States v. Tavares,

 4     705 F.3d 4 (1st Cir. 2013) ........................................ 8

 5   United States v. Whitney,

 6     673 F.3d 965 (9th Cir. 2012) ...................................... 8

 7   United States v. Zolp,

 8     479 F.3d 715 (9th Cir. 2007) ...................................... 2

 9
     Federal Statutes
10
     18 U.S.C. § 1957.................................................... 6
11
     18 U.S.C. § 3663(j)(2)(A).......................................... 12
12
     18 U.S.C. § 3664(f)(1)(A).......................................... 11
13
     18 U.S.C. § 3664(f)(1)(B).......................................... 11
14
     18 U.S.C. §     1956(h)................................................ 6
15

16   Federal Rules
17   U.S.S.G. § 2B1.1.................................................... 3
18   U.S.S.G. § 2B1.1(b)(10)............................................. 4
19   U.S.S.G. § 2B1.1(b)(10)(C).......................................... 5
20   U.S.S.G. § 2S1.1(b)................................................. 6
21   U.S.S.G. § 3B1.1(b).......................................... 8, 9, 10
22   U.S.S.G. § 3C1.1................................................... 10
23   U.S.S.G § 1B1.3(a)(1)(B)............................................ 2
24

25

26

27

28

                                            iii
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 6 of 18 Page ID #:8187



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant raises several objections to the PSR, none of which

 4   merit a change in his applicable Guidelines calculation.            As the

 5   government previously noted, defendant’s objections to the PSR are

 6   untimely, and he offers no justification for the late filing other

 7   than his own unwillingness to meet with Probation.           (Dkt. 299 at 1-

 8   2.)   If the Court considers the untimely objections, none have merit.

 9   The government has provided the Court with reliable evidence in

10   support of its loss figures and resulting offense-level enhancements,

11   including enhancements based on overseas conduct, money laundering,

12   role in the offense, and obstruction of justice.

13         Defendant’s restitution order should be for the full loss amount

14   sustained by the Absolute Funds; however, defendant should receive

15   credit for assets that he and Sean Ewing (a former employee of the

16   Absolute Funds) have forfeited and returned to the victim Absolute

17   Funds.     Consequently, the government continues to believe that the

18   applicable total offense level is 43, and that a sentence of 96

19   months’ custody, and a restitution order of $215,815,031 is justified

20   in this case.

21   II.   ARGUMENT
22         A.     The Appleby Report Is a Reliable Basis for Calculating Loss
23         The government has provided the Court with a detailed report,

24   the Appleby Report (see Dkt. 289), filed under seal, that sets forth

25   a calculation for the actual loss the victim Absolute Funds sustained

26   from the fraud scheme that defendant and his co-conspirators executed

27   -- $215,815,031.     As defendant acknowledges, the standard for loss

28   calculations is not “absolute precision,” but rather “a reasonable
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 7 of 18 Page ID #:8188



 1   estimation.”     United States v. Zolp, 479 F.3d 715, 719 (9th Cir.

 2   2007).    Contrary to defendant’s assertions (Dkt. 301 at 10-11),

 3   actual losses must include the inflated management and performance

 4   fees that the victim Absolute Funds paid as a result of the fraud.

 5   These fees were part of the compensation package afforded to co-

 6   conspirator Florian Homm, who was paid a higher amount based on fake

 7   profits generated by the co-conspirators stock manipulation.             The

 8   fact that defendant did not personally share in the enhanced

 9   management and performance fees the Absolute Funds paid to Homm is

10   irrelevant.     “[I]n the case of a jointly undertaken criminal activity

11   ... all reasonably foreseeable acts and omissions of others in

12   furtherance of the jointly undertaken criminal activity” shall be

13   factored in when calculating a defendant's offense level.             U.S.S.G

14   § 1B1.3(a)(1)(B).      Defendant was an investment advisor and managed

15   the Hunter Fund, a hedge fund that was used to conceal penny stock

16   investments, and for which defendant was entitled to receive

17   management and performance fees.        Whether defendant did in fact pay

18   himself management and performance fees out of the Hunter Fund does

19   not alter the fact that defendant knew that such fees were customary

20   for hedge fund managers, and thus was aware that enhanced management

21   and performance fees the Absolute Funds paid to Homm were the natural

22   and foreseeable consequence of his scheme to inflate and manipulate

23   penny stocks.

24         Defendant’s primary challenge to the Appleby Report is that it

25   does not “disaggregate” the loss due to the fraud with losses

26   purportedly caused by other market forces and/or account for the

27   effect of the Absolute Funds’ immediate sales of the penny stocks

28   once the fraud was discovered.        (Dkt. 301 at 5, 7-9.)      Defendant

                                              2
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 8 of 18 Page ID #:8189



 1   argues that the lack of inclusion of several factors that the Court

 2   is permitted, but not required to consider, renders the loss

 3   indeterminable.     This is not the law, nor is it justice in this case.

 4   “All methodologies for estimation have inherent imperfections;

 5   otherwise they would be precise calculations, not estimates.             So long

 6   as those imperfections are logical and are not prone to overwhelming

 7   the final result, they are permissible.”          United States v. Laurienti,

 8   611 F.3d 530, 559 (9th Cir. 2010).

 9         Defendant seeks to inject unnecessary complexity into the

10   Court’s loss analysis when it is not needed in this case.             Market

11   forces “can” be considered but the law does not require the Court to

12   weigh event studies in every securities fraud case.            The Guidelines

13   require that the Court engage in a “reasonable estimate of loss” that

14   will be afforded “appropriate deference.”          U.S.S.G. § 2B1.1, comment.

15   (n.3(C)).    Indeed, the Second Circuit has held that “[d]etermining

16   the extent to which a defendant’s fraud, as distinguished from market

17   or other forces, caused shareholders’ losses inevitably cannot be an

18   exact science.”     United States v. Rutkoske, 506 F.3d 170, 179 (2d

19   Cir. 2007).     The Appleby Report specifies the mechanics and

20   methodologies of the Absolute Funds’ analysis of their loss (Appleby

21   Report at 5-6), taking into account the assumptions that were made

22   and the steps that were taken to mitigate the losses, such as the use

23   of side pocket funds to hold penny stock shares pending their sale

24   (id. at 13-28).     This information is reliable and constitutes

25   suitable grounds for the Court to rely on when making its loss

26   determination.

27         The Appleby report is not made less reliable because it contains

28   language limiting Appleby’s liability in civil suits that might rely

                                              3
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 9 of 18 Page ID #:8190



 1   on the numbers involved.       Far from “disclaiming accuracy for its

 2   calculations,” as defendant claims (Dkt. 301 at 7), the purpose of

 3   this section appears to be to preserve confidentiality of the

 4   calculations and to protect Appleby from civil liability from any use

 5   of the report.     (Appleby Report at 3-4.)       This carve-out does not

 6   negate the findings contained therein, nor does it preclude the Court

 7   from basing its loss calculations on the reasonable methodology and

 8   calculations contained in the report.

 9         B.    The Two-Level Enhancement for Sophisticated Fraud that
                 Occurred Overseas Is Warranted
10
           Defendant challenges the application of a two-level enhancement
11
     under U.S.S.G. § 2B1.1(b)(10) because he alleges that the overseas
12
     conduct was not done to evade detection or conceal the fraud.             (Dkt.
13
     301 at 12-13.)     Defendant misreads the purpose of the enhancement and
14
     misconstrues the facts of this case.         A two-level enhancement under
15
     2B1.1(b)(10) applies when “a substantial part of a fraudulent scheme
16
     was committed from outside the United States,” or when “the offense
17
     otherwise involved sophisticated means and the defendant
18
     intentionally engaged in or caused the conduct constituting
19
     sophisticated means.”      U.S.S.G. 2B1.1(b)(10)(B)-(C).        Both prongs are
20
     met here.
21
           First, a substantial part of the fraud took place overseas.                The
22
     Absolute Funds, which were headquartered in Mallorca, purchased
23
     millions of shares of penny stock companies that defendant selected.
24
     Defendant then worked with his co-conspirators -- all based outside
25
     the United States -- to execute manipulative penny stock trades and
26
     to conceal the fraud scheme.        Ficeto (from Beverly Hills) directed
27
     his stock trader to use a secret instant messaging system to
28

                                              4
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 10 of 18 Page ID #:8191



 1    coordinate manipulative trades with co-conspirator Colin

 2    Heatherington, who, along with Florian Homm and Craig Heatherington,

 3    was based in Mallorca.      At trial, the evidence established that

 4    defendant was in frequent, if not daily, contact with his Mallorca-

 5    based co-conspirators.      Defendant also designed and managed complex

 6    financing transactions to take small, U.S.-based companies public, so

 7    that he and his co-conspirators could trade and manipulate the

 8    companies’ stock using money from foreign hedge funds.            Defendant

 9    employed various international money transfers to launder the illicit

10    proceeds that he and his co-conspirators generated from the scheme,

11    which was then, in turn, transferred to various foreign banks.

12          The two-level enhancement also applies because the fraud

13    involved sophisticated means; that is, “especially complex or

14    especially intricate offense conduct pertaining to the execution or

15    concealment of an offense.”       U.S.S.G. § 2B1.1(b)(10)(C).       The fraud

16    scheme here was sophisticated both in its inception: the PIPE

17    transactions orchestrated by defendant to facilitate the Absolute

18    Funds’ investments in the penny stocks and to obtain shares in the

19    penny stocks for himself and his co-conspirators; and in its

20    execution: sophisticated sequences of match trades, wash trades, and

21    cancelled trades approved by defendant through a secret IM system at

22    Hunter World Markets to artificially inflate the share price of the

23    penny stocks.    Defendant’s own conduct was also sufficiently

24    sophisticated because he used his robust knowledge of the securities

25    industry to exploit weaknesses and conceal his fraud.           Defendant, for

26    example, implemented a sham compliance program at Hunter World

27    Markets by, among other things, instructing his head trader to use a

28    secret IM system and to conceal information from the company’s part-

                                              5
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 11 of 18 Page ID #:8192



 1    time compliance officer.      This enabled the operation to have a veneer

 2    of legitimacy and evade detection.          As discussed below, defendant

 3    also caused numerous sophisticated transfers and transactions among

 4    myriad bank accounts to conceal proceeds of the fraud.

 5          C.    Two-Level Enhancements for Money Laundering and for
                  Sophisticated Money Laundering Are Warranted
 6
            Defendant was convicted of money laundering conspiracy in count
 7
      30.   Consequently, a two-level enhancement applies under U.S.S.G.
 8
      § 2S1.1(b)(2(B).     Application Note 3(C) to that section precludes a
 9
      two-level enhancement only in cases where the “sole object” of the
10
      money laundering conspiracy was to commit an offense under 18 U.S.C.
11
      § 1957.    That is not the case here.       Defendant was convicted of a
12
      dual object conspiracy in Count 30:         namely, conspiracy to commit
13
      concealment money laundering under 1956(a)(1)(B)(i) and to engage in
14
      monetary transactions in property derived from wire or securities
15
      fraud under section 1957.       Application Note 3(C) does not apply
16
      because defendant was convicted of a money laundering conspiracy to,
17
      among other things, violate section 1956.
18
            Defendant would have the Court impermissibly parse the
19
      conviction on Count 30 into a section 1956 part, for which a two-
20
      level enhancement is proper, and a section 1957 part, for which a
21
      two-level enhancement is precluded.         (Dkt. 310 at 13-14.)     Although
22
      the Ninth Circuit has not addressed the issue, the Tenth Circuit has
23
      rejected similar efforts.       In United States v. Adargas, the court
24
      held that Application Note 3(C) “plainly refers back to the
25
      conspiracy of which the defendant was convicted . . . under 18 U.S.C.
26
      § 1956(h).”    366 F.3d 879, 883 (10th Cir. 2004) (internal quotation
27
      marks omitted, alteration in original).         The court found that the
28

                                              6
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 12 of 18 Page ID #:8193



 1    plain language of the application note supported the government’s

 2    view that the note “simply refers to the object of the conspiracy as

 3    defined by the charge to which [defendant] pled guilty,” and should

 4    not require further inquiry.       Id. at 882-83.     The same reasoning

 5    applies here.    The Court is justified in applying a two-level

 6    enhancement based on defendant’s conviction by a jury on count 30, a

 7    dual-object money laundering conspiracy that includes § 1956 as an

 8    object.

 9          Furthermore, an additional two-level enhancement applies for

10    sophisticated money laundering.        Defendant argues that offshore bank

11    accounts, such as the Cook Islands account (the subject of

12    defendant’s false statement conviction), are “not synonymous with

13    sophisticated laundering.”       (Dkt. 301 at 14-15 (internal quotation

14    mark omitted).)     As defendant acknowledges, however, the use of

15    offshore financial accounts is expressly enumerated in the guidelines

16    as an appropriate bases for the enhancement.          See U.S.S.G.

17    § 2S.1.1(b)(3), comment. (n.5(A)(iv)).         Moreover, through the trial

18    testimony of FBI Special Agent Tonya Pinkerton, the government

19    introduced evidence of defendant’s significant, sophisticated efforts

20    to move money around and conceal its source.          For example, Special

21    Agent Pinkerton testified about a three-page exhibit showing the

22    complex sequence of transactions that defendant conducted to move his

23    illicit penny stock proceeds from Treasury bills through numerous

24    accounts and then finally to his accounts in the Cook Islands.             See

25    Ex. 1144 (attached hereto as Exhibit 1).         Such transactions are clear

26    evidence of “complex or intricate offense conduct pertaining to the

27    execution or concealment” of the offense conduct.           U.S.S.G.

28

                                              7
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 13 of 18 Page ID #:8194



 1    § 2S.1.1(b)(3), comment. (n.5(A)).        A two-level enhancement for

 2    sophisticated money laundering is warranted.

 3           D.      The Three-Level Aggravating Role Enhancement Is Warranted
 4           Defendant challenges application of a three-level enhancement

 5    for a manager or supervisor (but not an organizer or leader) of a

 6    criminal enterprise that involved five or more participants or was

 7    otherwise extensive under U.S.S.G. § 3B1.1(b).          (See Dkt. 301 at 15-

 8    16.)       But, as the PSR notes, the scheme here involved at least five

 9    participants:      defendant, Florian Homm, Colin Heatherington, Craig

10    Heatherington, and Tony Ahn.1       (Rev. PSR ¶ 55.)    In order to impose
11    the enhancement, there must be a “showing that the defendant had

12    control over other[]” participants or “organiz[ed] other[ ]

13    [participants] for the purpose of carrying out” the charged crimes.

14    United States v. Whitney, 673 F.3d 965, 975 (9th Cir. 2012) (internal

15    quotation marks omitted).       A defendant “organizes” other participants

16    if he has “the necessary influence and ability to coordinate the

17    behavior of others so as to achieve the desired criminal result[s].”

18    United States v. Doe, 778 F.3d 814, 826 (9th Cir. 2015).

19           The evidence at trial showed that defendant engaged in precisely

20    that level of organization.       He recruited penny stock companies and

21    then orchestrated the reverse merger transactions to facilitate the

22    Absolute Funds’ investments in the penny stock companies.            Defendant

23    continued bringing the penny stock companies to Homm for investment,

24

25
             1
             A person who has received a grant of immunity is still
26    properly counted as a “participant.” See United States v. Tavares,
      705 F.3d 4, 30 (1st Cir. 2013) (“In light of our sister circuit’s
27    reasoning and the clear language of the Guideline, we also hold that
      a ‘participant’ can be an immunized witness against the defendant.”)
28    (citing United States v. Anderson, 580 F.3d 639, 650, n.16 (7th Cir.
      2009)).
                                         8
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 14 of 18 Page ID #:8195



 1    despite warnings from Absolute Funds’ employees like Darius Parsi

 2    that the penny stocks were damaging the Funds.          Defendant also

 3    managed trading at Hunter World Markets, including directing Tony Ahn

 4    to execute manipulative trades in the penny stocks.           Testimony from

 5    Elizabeth Pagliarini, as corroborated by Ahn himself, was that Tony

 6    Ahn was a “glorified order taker” and did not have the authority to

 7    approve stock trades without defendant’s awareness, approval, and

 8    direction.

 9          Defendant’s claim that there is insufficient evidence in the

10    trial record for the Court to conclude that he managed or supervised

11    others rings hollow.      United States v. Holden, 908 F.3d 395 (9th Cir.

12    2018), the case defendant cites in support of his argument, is

13    inapposite.    Holden involved a criminal conspiracy with only two “co-

14    equal” participants.      Id. at 402.    The conspiracy here involved at

15    least the five participants described above.          Moreover, the

16    guidelines also provide that the enhancement applies to criminal

17    conduct that involves less than five people if the conduct was

18    “otherwise extensive.”      U.S.S.G. § 3B1.1(b).      “A fraud that involved

19    only three participants but used the unknowing services of many

20    outsiders could be considered extensive.”         Id. at comment. (n.3); see

21    also United States v. Kent, 821 F.3d 362, 370 (2d Cir. 2016) (citing

22    Note 3 to reject as “unavailing” the defendant’s suggestion that

23    there were fewer than four knowing participants “because they were

24    not all working at the same time”); United States v. Rose, 20 F.3d

25    367, 374 (9th Cir. 1994) (“Whether criminal activity is ‘otherwise

26    extensive’ depends on such factors as (i) the number of knowing

27    participants and unwitting outsiders; (ii) the number of victims; and

28    (iii) the amount of money fraudulently obtained or laundered.”)

                                              9
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 15 of 18 Page ID #:8196



 1    (citations omitted).      The complex fraud and money laundering scheme

 2    here involved at least five knowing participants, as well as numerous

 3    unwitting outsiders, including employees at Hunter World Market like

 4    Ms. Pagliarini and Ms. Razo; penny stock company owners like Sam

 5    Chapman; and numerous investors, like Matthew Daniel, who were duped

 6    into investing in the Absolute Funds based upon false performance

 7    figures.    The criminal conduct spanned two continents, Europe and

 8    North America (both the United States and Canada), and involved

 9    complex investment banking deals, manipulative trades in hundreds of

10    millions of shares of penny stocks, wire transfers to bank accounts

11    around the world, and corporate documents from the Cayman Islands,

12    the United Kingdom, Lichtenstein, Canada, and the Cook Islands, among

13    others.    Moreover, the scheme caused more than $200 million in losses

14    and lined defendant’s pockets with tens of millions of dollars.

15    Notably, the enhancement often applies where, as here, the manager or

16    supervisor “tended to profit more.”         U.S.S.G. § 3B1.1(b) comment.

17    (backg’d).    Defendant’s enormous profits dwarfed every employee at

18    Hunter World Markets (except for co-owner Homm).

19          E.     The Two-Level Enhancement for Obstruction of Justice Is
                   Warranted
20

21          Defendant engaged in conduct that is specifically defined by the

22    guidelines as obstructive and thus a two-level enhancement for

23    obstruction of justice under U.S.S.G. § 3C1.1 applies.            Defendant

24    directed Tony Ahn to conceal the existence of evidence (namely, the

25    secret IM system) that was material to the official investigations by

26    FINRA and the SEC.     See U.S.S.G. § 3C1.1 comment (n.4(D)).

27    Similarly, defendant instructed Ahn that “I don’t know” and “I don’t

28    remember” are “good answers” in response to the SEC’s questions

                                             10
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 16 of 18 Page ID #:8197



 1    related to the manipulative trading practices at Hunter World

 2    Markets.    That defendant ultimately turned over the secret IMs and

 3    divulged the Cook Islands account after lying about it under oath

 4    (Dkt. 301 at 16-17) does not undo his pattern of obstructive conduct

 5    that occurred for years.      As Lucee Kirka, the SEC investigating

 6    attorney testified, had she known about the Cook Islands account

 7    during defendant’s testimony before the SEC, she would have asked

 8    questions about it.     This enhancement plainly applies.

 9          F.    A Restitution Order of $215,815,031 is Proper and Defendant
                  Should be Credited $14,954,265.50 for Prior Payments to the
10                Absolute Funds
11          As detailed in the Appleby Report, the applicable restitution

12    amount is $215,815,031, which reflects actual losses the victim

13    Absolute Funds incurred as a result of defendant’s fraud scheme.

14    (See Dkt. 288 at 17-19.)      Thus, the restitution order should reflect

15    the full actual loss amount of $215,815,031.          See 18 U.S.C.

16    § 3664(f)(1)(A) (“in each order of restitution, the court shall order

17    restitution to each victim in the full amount of each victim’s losses

18    . . . without consideration of the economic circumstances of the

19    defendant”); 18 U.S.C. § 3664(f)(1)(B) (“In no case shall the fact

20    that a victim has received or is entitled to receive compensation

21    with respect to a loss from insurance or any other source be

22    considered in determining the amount of restitution.”).

23          Courts have interpreted the statutes governing restitution to

24    mean that, as general rule, a defendant is not entitled to an offset

25    against a restitution order for money that was forfeited to the

26    government.    United States v. Newman, 659 F.3d 1235, 1241-43 (9th

27    Cir. 2011) (because forfeiture and restitution serve different

28    purposes-one for punishment, the other to make the victim whole-the

                                             11
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 17 of 18 Page ID #:8198



 1    defendant must pay both; “the district court may not reduce

 2    forfeiture because of an order of restitution to a victim or because

 3    the victim already has been made whole; see also United States v.

 4    Navarrete, 667 F.3d 886, 888 (7th Cir. 2012) (restitution and

 5    forfeiture are cumulative; that are “a form of punitive damages piled

 6    on top of the other penalties for the defendant's crime”); United

 7    States v. Pescatore, 637 F.3d 128, 137 (2nd Cir. 2011) (forfeiture

 8    and restitution are separate remedies with different purposes;

 9    defendant was not entitled to have the Government apply $2.5 million

10    in forfeited funds to a $3 million restitution order); United States

11    v. Alalade, 204 F.3d 536, 540-41 (4th Cir. 2000) (under the Mandatory

12    Victims Restitution Act, the defendant is not entitled to an offset

13    against the restitution order for the value of the fraud proceeds

14    that the Government forfeited administratively).

15           However, as defendant noted (Dkt. 301 at 19-20), funds seized

16    both from defendant and from former Absolute Funds’ CEO Sean Ewing

17    should be credited against the total restitution amount because the

18    government did, in fact, turn that money over to the victim, Absolute

19    Funds.   See 18 U.S.C. § 3663(j)(2)(A) (providing that “any amount paid
20    to a victim under an order of restitution shall be reduced by any

21    amount later recovered as compensatory damages for the same loss by

22    the victim in any Federal civil proceeding . . . .”).           Thus, the

23    Court should enter a restitution order in the amount of $215,815,031,

24    and defendant should receive a credit against that amount based on

25    the following payments the victim Absolute Funds received:

26          $4,920,872.42 paid on 9/10/2014 related to United States v.
27           $5,437,986.06 In Bank Funds et al., CV 13-8685

28

                                             12
     Case 2:13-cr-00183-JAK Document 334 Filed 04/20/20 Page 18 of 18 Page ID #:8199



 1          $152,579.08 paid on 12/20/2016 related to United States v. One
 2           Real Property Located in Malibu, California, CV 13-8686

 3          $1,880,814 paid on 9/10/2014 related to United States v. One
 4           Parcel of Raw Property Located in Park City, Utah, CV 13-8684

 5       The above payments were distributed to the Absolute Funds in the

 6    amount of $6,954,265.50 (accounting for deductions for miscellaneous

 7    fees assessed by the United States Marshals’ Service which were not

 8    paid to the Absolute Funds).       In addition, the following payment from

 9    Sean Ewing should also be credited.

10          $8,000,000.00 paid to the Absolute Funds on 3/13/2017 related to
11           United States v. $8,000,000.00 In Funds, CV 16-6228

12    Therefore, the total credit that should be applied is $14,954,265.50,

13    which equals the total amount of payments by defendant and Ewing that

14    were distributed to the Absolute Funds.

15    III. CONCLUSION
16           For the foregoing reasons, the government respectfully requests

17    that this Court deny defendant’s late-received objections to the PSR

18    and sentence defendant to 96 months’ imprisonment, based on a total

19    offense level of 43, and restitution in the amount of $215,815,031,

20    with an applicable credit of $14,954,265.50.

21

22

23

24

25

26

27

28

                                             13
